Citation Nr: 1705832	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran, J.S.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In decisions dated in July 2013, August 2014, and February 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Veteran initially testified before a Veterans Law Judge at a videoconference hearing held in November 2012.  After the Veteran was notified in a July 2014 letter that the Veterans Law Judge from the November 2012 hearing was no longer available, he decided to have another videoconference with a different Veterans Law Judge.  In December 2014, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  The Veteran was later informed by a June 2016 letter that the Veterans Law Judge who conducted the December 2014 hearing was unavailable to participate in a decision in his appeal.  The Veteran subsequently exercised his right to request another hearing before a different Veterans Law Judge.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system folders.

This appeal was processed using Virtual VA and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.



FINDING OF FACT

The Veteran's service-connected PTSD does not render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters dated in September 2007 and October 2013.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in April 2008, March 2011, January 2014, and April 2015.
In the July 2013 remand, the Board instructed the AOJ to provide the Veteran with a TDIU application form and send him notice of what evidence is necessary to substantiate a claim for TDIU.  The Veteran was sent an October 2013 letter that included the specified notice and form.  In accordance with the Board remand, the AOJ also obtained updated VA treatment records and associated them with the claims file.  The Board additionally directed the AOJ to provide the Veteran with a VA examination related to his PTSD.  The record shows that such an examination was conducted in January 2014.

The August 2014 Board remand instructions stated that the Veteran needed to be scheduled for a videoconference hearing.  As discussed above, the requested videoconference hearing was conducted in December 2014.  The February 2015 Board remand required the AOJ to provide the Veteran with an additional VA examination to evaluate the impact of the Veteran's PTSD on his employment.  Following this remand, a responsive VA examination was conducted in April 2015.  The April 2015 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings. As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was also provided with an opportunity to set forth his contentions during a hearing before a Veterans Law Judge (VLJ) in November 2012, December 2014, and November 2016.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At each of these three hearings, the VLJs outlined the issue on appeal, and the hearings focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

Accordingly, the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. app. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's prior remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran's TDIU claim was raised in the context of his initial increased rating claim for posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's PTSD was initially assigned a 30 percent disability rating effective from July 2, 2007, the date of his service connection claim.  Thus, the current appeal period begins on July 2, 2007.

In this case, the Veteran contends that he is unable to secure or follow a substantially gainful occupational as a result of his service-connected PTSD.  See November 2016 Board Hearing Transcript, page 3.  During the relevant period on appeal, the Veteran's PTSD was assigned a 30 percent disability from July 2, 2007 to September 10, 2013.  His PTSD disability rating was increased to 50 percent from September 11, 2013 to January 15, 2014.  On and after January 16, 2014, the Veteran has been in receipt of a 70 percent disability rating for his PTSD.  As such, the Veteran was not eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation until January 16, 2014.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, the Board will consider the evidence from the entire period on appeal.

In August 2007, a VA treatment record reported that the Veteran's current stressors included the loss of his grocery store job.  The Veteran had disliked the job, but he had not wanted to be fired.  He was reportedly seeking more fulfilling work.  During the appointment, the Veteran was moderately depressed, but did not have homicidal or suicidal ideation.  The diagnoses were chronic PTSD and co-morbid major depressive disorder that was recurrent and moderate.  His GAF score was 50.  

In September 2007, a mental health note reported that the Veteran had problems setting goals.  Regarding his social interactions, the Veteran kept to himself to avoid "stupid and incompetent people."  In his past employment at the grocery store, the Veteran had avoided speaking to his boss until the afternoon as he found him incompetent.  No problems were noted in the Veteran's appearance, speech, or behavior.  He was alert and oriented with no hallucinations, delusions, or homicidal or suicidal ideation.  His mood was depressed, and his affect was constricted.  The GAF score was 55.  The majority of these findings were also reported in October 2007.   At that time, the Veteran reported an impairment in his immediate memory. The Veteran also reported drinking one beer a week.  In November 2007, it was noted that the Veteran had relevant thought processes and content.  His insight was fair, and his judgment was within normal limits.  The Veteran reported an impairment related to his remote memory.  His GAF score improved to 59.

A subsequent December 2007 VA treatment record stated that the Veteran still had feelings of depression.   The Veteran also reported avoidance of crowds, social anxiety, and excessive worry.  He endorsed social isolation and stated that the issue had worsened over the years.  He had poor focus and concentration, reduced interests and energy, and anhedonia.  The Veteran also experienced irritability and hyperarousal.  In addition to previous mental status findings, the record noted that the Veteran's impulse control was fair.  The record stated that the Veteran enjoyed "puttering around the house" and traveling.  He had recently traveled to Spain, Portugal, and the Canary Islands.  The GAF score was a range of 50 to 55.  In February 2008, a VA treatment record noted that the Veteran was looking for work, but this task was made more difficult by his current psychiatric symptoms, including low motivation related to depression.

In March 2008, the Veteran reported that he still suffered from the same symptoms that were noted in December 2007.  He was casually groomed with good eye contact.  In addition, his attitude was pleasant and cooperative.  The Veteran's mood was ok, and his affect was described as full and non-labile.  No abnormalities were indicated in his insight, judgment, impulse control, or thought process and content.  He was alert and oriented times three.  He continued to lack homicidal or suicidal ideation.  Similar findings were noted in June 2008, but his GAF score decreased to 48.  In September 2008, his GAF score improved to 50.

The Veteran was provided with a VA examination related to his PTSD in April 2008.  The Veteran presented to the examination with an appropriate appearance and level of hygiene.  He was alert and oriented times three, his behavior was appropriate, and he had a normal affect and mood.  The examiner noted that the Veteran's current PTSD symptoms included being hypervigilant, depressed, avoidant, and deficient of social skills.  The Veteran engaged in psychotherapy and used psychiatric medication.  Although the Veteran experienced side effects of constipation, nausea, and dizziness from his Wellbutrin medication in August of 2007, there had been no side effects from his current Sertraline and Risperidone medication.  His response to the medication was poor.  The examiner stated that he was unable to maintain relationships, and he did not get along well with people.  The Veteran described having difficult relationships with his siblings.  Although his relationship with his daughter was good, he did not raise her and only paid child support.  The examiner also noted that the Veteran had some difficulty concentrating and mild memory loss.  As a result of his symptoms, the Veteran was unable to read a book for a long time.  He had no difficulty understanding complex or simple commands.  The Veteran additionally had symptoms of mild anxiety, panic attacks that occurred weekly or less often, and a chronic sleep impairment.  While the Veteran had abused his alcohol in the past, he reportedly stopped drinking in 1977.  In addition, the Veteran did not pose any threat of persistent danger or injury to himself or others.

Regarding his educational and occupational history, the Veteran completed high school and one and a half years of college.  Before joining the military, he worked for three months as a factory worker, and for four months as a grocery store clerk.  In these positions, the Veteran had good interactions with his supervisor, did not have problems with co-workers, and did not face any disciplinary actions.  Following his discharge from service, the Veteran was employed from 1971 until 1978, but the examination report did not specify the type of position that the Veteran held.  During this period of employment, the Veteran had a good relationship with coworkers, but a poor relationship with his supervisor.  He also worked for an airline from 1978 to 1989.  In this job, the Veteran's relationship with his coworkers was fair, and he continued to have a poor relationship with his supervisor.  The Veteran was fired from this position for threatening a security guard.  At the time of the examination, the Veteran had not worked for the past eight months.  He was fired from his job of 12 years working at a grocery store due to buying food that was illicitly marked down.

The Veteran's diagnosis was PTSD and alcohol abuse in remission.  His GAF score was 80.  The examiner determined that the Veteran was mentally capable of managing his benefit payments in his own best interest.  He was also found capable of performing activities of daily living.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner also concluded that the Veteran's current unemployment was not related to his mental condition.

After this examination, VA PTSD group therapy notes from October and November of 2008 reported that the Veteran was on time and engaged during his sessions.  In December 2008, the Veteran reported experiencing tremors in his hands.  The record suggested that this issue might be an adverse effect of sertraline or bupropion.  Later in January 2009, he stated that the tremors were better.  His psychomotor skills were noted to be within normal limits.  He still became anxious, but his symptoms were improving.  His GAF score was 55.  In April 2009, the Veteran complained of anxiety, depressed mood, anhedonia, and decreased energy and concentration for the last several weeks or more.  He was worried about long-term use of medications and concerned about his finances.  Although the Veteran had tried to return to his previous job at the grocery store, they were not hiring.  In July 2009, the Veteran reported frequently feeling anxious and worried about his situation.  He was still concerned about his health and finances.  He reported losing money due to the bad economy.  He had been able to obtain a volunteer position though AARP.

In an August 2009 VA treatment record, the Veteran reported enjoying his volunteer position with AARP.  However, the Veteran's former supervisor had offered him a full-time job.  Despite the Veteran's dislike for the supervisor, he wanted to accept the job offer.  He felt that he would need medication to be successful.  The Veteran's medication treatment plan was adjusted.  By December 2009, the Veteran's mood was depressed and irritable.  He was out of his medications.  The Veteran had anhedonia, poor sleep, and loss of interest.  He denied suicidal ideation.  The Veteran also had significant irritability triggered by his work in the grocery store.  Certain coworkers made him very angry.  The Veteran had experienced thoughts of harming them, but he did not have a plan or intent.  In addition, there was no evidence of delusions or obsessions.  The Veteran reported habitually drinking one beer with dinner.

In February 2010, a VA treatment record noted that the Veteran was working part-time in the grocery store.  He reported having a recent angry outburst at work when a male coworker made demeaning comments about him being a Vietnam veteran.  Although the Veteran typically became loud and verbally aggressive during these outbursts, he denied having any recent episodes of physical violence or other behavioral dyscontrol.  He also reported having low self-esteem related to his problems with attention and concentration.  While the Veteran endorsed some periods of depression, he denied having homicidal or suicidal ideation.

In a March 2010 VA treatment record, the Veteran described frequently experiencing anger and frustration when others failed to meet his expectations.  He reportedly struggled with impulsive anger and lability of mood.  However, the Veteran denied any recent episodes of severe or prolonged depression, as well as any associated homicidal or suicidal ideation.  In addition to hypervigilance, the Veteran experienced significant anxiety in situations where he anticipated conflict with others, such as work.  He also occasionally had intermittent insomnia and intrusive recollections of his trauma.  He slept for 4 to 6 hours a night.  While the record noted that he had occasional paranoid ideations with general feelings of mistrust towards others, he did not have systemized delusions or ideas of reference. The Veteran's thought processes were logical and linear.  His insight and judgment were similarly fair, but his attention and concentration were impaired.  The Veteran's GAF sore was 55.  He did not have hallucinations or homicidal or suicidal ideations.

In May 2010, the Veteran reported difficulty coping with feelings of anger or rage when dealing with conflicts with his coworkers.  He described an incident during which two younger coworkers made provocative comments towards him.  The Veteran's assistant manager promised to discipline the coworkers if the behavior continued.  Although it was difficult for the Veteran, he was able to handle the situation appropriately.  During the visit, the Veteran's mood was irritable.  A subsequent July 2010 VA treatment record stated that in terms of the Veteran's difficulties with anger and lability of mood, he reported improvement in his ability to ignore people.  He had received a job promotion at the grocery store the previous week, and he was working fulltime as a result.  He felt positive, but somewhat apprehensive about the promotion as it involved more work hours in addition to emotional and physical stress.  The Veteran still experienced significant anxiety in response to work-related stress.  He had feelings of depression on his days off, but he denied episodes of prolonged depression or suicidal or homicidal ideation.  The Veteran reported that he was pursuing outside interests, including a yoga class and membership in a local fitness center.  The record summarized that while the Veteran showed slight improvement in his emotional stress tolerance, he still presented with significant lability of mood.

During a December 2010 follow-up visit, the Veteran stated that he felt a little calmer after the introduction of a new medication.  He continued to have problems with anxiety, avoidance of interactions with other people, trusting others, and episodes of anger.  However, the Veteran still had not engaged in any recent angry outbursts, physical altercations, or other behavioral dyscontrol.  He also continued to deny any severe or prolonged depression, or any associated homicidal or suicidal ideation.

In February 2011, Dr. B. wrote a letter on the Veteran's behalf regarding his PTSD.  Dr. B. stated that the severity of the Veteran's symptoms continued to impair his ability function socially and occupationally.  Dr. B. pointed to the Veteran's difficulty tolerating even mild levels of emotional stress.  Emotional stressors in the workplace and other settings caused the Veteran to experience explosive anger.  Dr. B. also highlighted the Veteran's other chronic PTSD symptoms, including his persistent insomnia with nightmares, flashbacks and intrusive recollections of combat trauma, hypervigilance, irritability with occasional angry outburst, avoidant and self-isolative behavior, and periods of emotional numbing with feelings of detachment from others.  Dr. B. opined that the Veteran should be considered totally and permanently disabled and unemployable.

In a March 2011 VA treatment record, the Veteran reported having good days and bad days.  The record noted that he still had episodes of anxiety and depression, but less lability of mood.  His affective symptoms were also at a more stable baseline.

Another VA examination related to the Veteran's PTSD was later conducted in March 2011.  During the examination, the Veteran's level of orientation, appearance, hygiene, behavior, and eye contact were normal.  His communication and speech were also within normal limits.  Although the Veteran's judgment was impaired, his thought processes and abstract thinking were normal.  The Veteran's current PTSD symptoms included nightmares, night sweats, difficulty falling and staying asleep, irritability, anger, hypervigilance, and suspiciousness.  He additionally had anxiety and a depressed mood.  The Veteran experienced panic attacks once a week.  During an attack, the Veteran had included symptoms of sweating and difficulty breathing.  He also reported short term memory problems, and the examiner noted that he had a mild memory impairment.  He had no difficulty understanding commands.  In addition, the Veteran had poor concentration and focus.  He found it difficult to stay on task.  He also reported a poor appetite and social withdrawal.  The examiner noted that the Veteran did not have a history of violent behavior or suicide attempts.  Although he had passive thoughts of death, there was no plan or intent.  He did not have homicidal ideation.  In addition, no delusions or hallucinations were reported or observed.  To treat his symptoms, the Veteran used psychotherapy and took citalopram, clonazepam, divalproex, and bupropion.  The response had been poor, but the only noted side effect was erectile dysfunction.

The Veteran reported that there had been no major changes in his work or home activities.  However, he did not engage with others socially.  The Veteran stated that he had been working for the past 14 years in the grocery store.  He had a fair relationship with his supervisor and coworkers.  He noted that he had been temporarily fired from this job between 2007 and 2009 for an altercation with the supervisor.  

The diagnosis was PTSD, and the GAF score was 65.  The Veteran was found capable of managing his benefit payments in his own self-interest.  He did not have difficulty performing activities of daily living.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner noted that the Veteran's employment would be affected by his difficulty getting along with others, including his family and coworkers.  In addition, the Veteran had no interest in activities that he used to enjoy.

In August 2011, a VA treatment record reported that while the Veteran still struggled with work related stressors, he felt that he was doing better dealing with coworkers and not letting them upset him.  He still self-isolated outside of work.  In September 2011, the Veteran reported that his symptoms were probably worse.  He was experiencing work-related stress as his grocery store was undergoing organizational changes.  He reported feeling episodes of extreme anger and lability of mood.  However, the Veteran maintained his previous denials regarding whether any recent angry outbursts or altercations had occurred.  He also sometimes felt anxious and depressed.  Episodes of severe or prolonged depression, and any associated homicidal or suicidal ideation continued to be absent.  He reported having less motivation and more erratic sleeping habits on his days off from work.

A subsequent December 2011 VA treatment record noted that the Veteran was still struggling with work-related stressors.  He had felt more anxious over the past 3 to 4 weeks.  He also reported occasional brief thoughts about hurting people with whom he was angry.  However, he denied having any active plans or intent to hurt anyone.  There was also no suicidal ideation.  

In February 2012, the Veteran stated that he felt angry and agitated with both coworkers and customers at the grocery store.  The Veteran sometimes wanted to quit his job, but he felt apprehensive about this type of life change, and he had difficulty with changes in his routine.  There had been no recent angry outbursts, physical alterations, or other behavioral dyscontrol. Despite the Veteran's anxiety and brief episodes of depression, he still did not experience episodes of very severe or prolonged depression or any associated homicidal or suicidal ideations.

In May 2012, a VA treatment record stated that the Veteran had recently gone on a four day vacation with his brother, which he reported enjoying.  He felt down after returning from the trip.  He was also experiencing conflicts with his supervisor.  In addition, his work hours were irregular and interfered with his sleep.  In July 2012, the Veteran reported that he was not excited about a cruise he was scheduled to go on in September.  His work-related stressors persisted.  He stated that his anger episodes in response to psychosocial stressors were triggering more frequent and intrusive recollections about Vietnam.  In September 2012, the Veteran reported feeling restless, agitated, angry and irritable.  The Veteran reported having a conflict with his supervisor regarding the Veteran's job performance.  He denied any recent episodes of very severe or prolonged depression or any associated homicidal or suicidal ideations.

During the November 2012 hearing, the Veteran provided testimony regarding his reported unemployment, stating that he was not working.  The Veteran stated that it was very difficult to get along with people.  He also reported having authority problems.  He described feeling tense at work and experiencing related anxiety attacks.  The Veteran stated that he needed to restrain himself from fighting with others.  He additionally reported memory problems and concentration difficulties.  He believed that employment outside of his home, or comfort zone, was difficult.  However, the Veteran also reported that he had wanted to leave the grocery store job on his own terms so he decided to do so.  See November 2012 Hearing Transcript, p. 6. He had felt frustrated from the constant change in the business, having to work with new managers, and the salary.  In terms of his previously reported volunteer work, the Veteran indicated that he never actually volunteered.  He reported inventing excuses to avoid going to this activity.  He also indicated that the prospect of volunteering caused anxiety attacks.  The Board notes that in direct contradiction to the Veteran's testimony, his grocery store employer submitted a March 2016 VA Form 21-4192 and a record of the Veteran's paycheck history which demonstrates that he was employed at the time of November 2012 hearing. The evidence indicates that from October 2012 to approximately May 2013, the Veteran was out of work due to convalescence after surgery on his foot. 

In March 2013, the Veteran reported feeling emotional numbness and detachment from others after the recent passing of his brother.  He also had feelings of loneliness, low self-worth, and increased anxiety and depression.  He denied any associated homicidal or suicidal ideations.  The Veteran had been off from work since October as he was recovering from a foot surgery.  In April 2013, the Veteran reported that he anticipated being able to return to work in the next two to three weeks.  He had been inactive since his surgery, and he was looking forward to having a busier schedule.  Apart from occasional episodes of anger and irritability, the Veteran was doing well overall.  By May 2013, the Veteran had returned to work.  He was already feeling stress from dealing with his coworkers.  There was no homicidal or suicidal ideation.  In July 2013, the Veteran reported having more conflicts with his supervisor.  He had booked a nonrefundable cruise with the approval of an assistant supervisor, but his supervisor later told him he could not take the necessary time off.  He constantly felt angered and frustrated by work-related stressors.  The Veteran had considered quitting his job due to the overwhelming stress.  He still had some brief periods of depression, but he denied any recent episodes of very severe or prolonged depression or any associated homicidal or suicidal ideations.  There was no homicidal or suicidal ideation.

In September 2013, the Veteran reported that he quit his grocery store job in early August 2013.  He had decided that the physical and mental stress of continuing his grocery store job was too much.  The Veteran had been told that he had to wear a soft walking cast on his right leg related to the foot surgery that had been conducted.  He also stated that he injured his right knee at work in August 2013, and this injury was another barrier to working.  The Veteran reportedly exchanged harsh words with his supervisor before quitting, and he speculated that he was no longer welcome at the store.  The extra time that accompanied unemployment was stressful for the Veteran.  He felt a lack of purpose, low self-worth, loneliness, increased anxiety, and brief episodes of depression.  There had been no recent episodes of very severe or prolonged depression or any associated homicidal or suicidal ideations.  In October 2013, the Veteran reflected that his work history since Vietnam demonstrated a recurring pattern of conflicts with supervisors and coworkers related to his anger problems.  The Veteran was also experiencing an increase in avoidance, self-isolative behavior, anxiety and hypervigilance.  He did not have homicidal or suicidal ideation.

The Veteran was provided with an additional VA examination to evaluate his PTSD in January 2014.  He presented to the examination casually and cleanly dressed, but somewhat disheveled.  Despite these observations, the examiner stated the Veteran neglected his personal appearance and hygiene.  During the examination, the Veteran had clear and logical speech with no signs of psychosis.  The Veteran's PTSD symptoms were comprised of a depressed mood, anxiety, and suspiciousness.  In addition, he had a chronic sleep impairment and disturbances in his motivation and mood.  The Veteran also suffered from impaired judgment and an impairment in his short and long-term memory.  The Veteran's treatment plan consisted of psychotherapy and medication, including bupropion, divalproex, clonazepam, and prazosin.  He had stopped taking prazosin in May 2013 following a one month trial due to adverse side effects.

He also had difficulty adapting to stressful circumstances, including work or a worklike setting.  He further experienced difficulty in establishing and maintaining effective work and social relationships.  In contrast to the Veteran's report from September 2013, the Veteran informed the examiner that he had been terminated from his grocery store employment in August 2013 when he grabbed a huge knife in response to a coworker's behavior.  Since the Veteran's reported termination, he spent most of his time in bed.  He left the house approximately every ten days to obtain groceries and other items.  He was more avoidant and isolative.  He also had greater levels of anxiety and hypervigilance when he went out in public.  He sometimes read and traveled.  The Veteran had taken a cruise the previous month.  The Veteran reported that during his recent 3 week cruise, he had largely remained in his cabin due to feeling unable to tolerate other people.  He denied thoughts of wanting to hurt himself or others.  There were no homicidal or suicidal ideations.  Regarding social relationships, the Veteran spoke to his daughter on the telephone once a month and saw her once a year.  

The Veteran was deemed capable of managing his financial affairs.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran struggled to behave appropriately, tolerate minor stressors, and interact successfully with coworkers and superiors.  This behavior led to his August 2013 termination from the grocery store. 

In a March 2014 VA treatment record, the Veteran stated that he continued to have problems with anxiety, isolation, closeness, and relationships.  The Veteran reported that he was communicating with his brother after a long lapse.  He indicated that his daughter had joined him on the previously reported cruise.  The record stated that the Veteran had severe occupational and social impairment secondary to PTSD symptoms.

During the December 2014 Board hearing, the Veteran indicated that he had not worked since the August 2013 loss of his job.  Although the Veteran reported that he had been terminated during the January 2014 VA examination, he testified at the hearing that he left his job due to stress at work, and his inability to get along with his coworkers and managers.  The Veteran reportedly felt that he would have been fired if he stayed.  The Veteran stated that he still had concentration difficulties.  He also indicated that his mood at work had been affected by his medication.

In April 2015, the Veteran was afforded another VA examination concerning his PTSD that was conducted by a clinical psychologist.  During the examination, the Veteran was alert and oriented times four.  He was dressed and groomed casually and appropriately.  His eye contact, speech, and thought content were normal.  Although the Veteran's thought processes were logical and organized, they were not particularly goal-directed.  His mood was described as broad with evidence of self-amusement, irritability, and hostility.  The examiner stated that the Veteran had a congruent affect that was often inappropriate as the Veteran appeared to smirk and displayed a "smug" attitude.  The Veteran had PTSD symptoms of a depressed mood, anxiety, and suspiciousness.  However, the examiner stated that the Veteran did not appear to be overly depressed or anxious.  He also experienced a chronic sleep impairment as well as disturbances in motivation and mood.  He stated that he spent most his time in bed, describing it as a comfort zone.  The Veteran also stated that his mood was easily agitated and irritable.  He reported struggling with road rage and disliking his neighbor.  The Veteran denied having any current suicidal or homicidal ideation, including any intent or plan.  The Veteran reported drinking 5 to 6 liquor drinks or beers.  He also went to a bar six times per year.

The examiner stated that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  Regarding social relationships, the Veteran reported that he briefly spoke with one brother every few months, and another brother once a year.  He was not in contact with his sister.  The Veteran also occasionally visited with his daughter for a few days.  He reported that they did not have much in common.  He did not have ongoing social contact with anyone else. In his free time, the Veteran enjoyed reading, watching television shows, and going to the movies.  He also tried to go on a cruise twice a year.  The Veteran reported that he isolated in his cabin during these vacations.  Regarding employment, the Veteran stated that he was not looking for work due to his negative employment experiences in the past.  He reported fear and anxiety regarding employment.  The Veteran informed the examiner that he previously experienced difficulty getting along with other coworkers, and he worried that he would engage in a physical confrontation in the workplace.  At the time of the examination, the Veteran was not receiving individual psychotherapy.  His medication included bupropion, divalproex, clonazepam, and Celexa.  Although the Veteran tried prazosin again for a brief time after transferring clinics in January 2014, this prescription was discontinued shortly after the transfer. 

According to the examiner, the Veteran demonstrated uncooperativeness and minimal effort during the mental status portion of the examination.  He indicated that he generally disliked most people, and used profanity and derogatory characterizations of certain people.  The examiner added that the results of the cognitive assessment demonstrated poor attention, concentration, and memory skills.  However, the examiner did not believe that these results were indicative of the Veteran's actual abilities.  The examiner reported that the Veteran appeared to deliberately avoid or deny knowledge of the appropriate response to questions.  The examiner stated that the Veteran's manner was calculating in that he took long pauses when answering certain questions as if he was weighing his responses.
Similar to the results of the cognitive assessment, the examiner noted that the Veteran's Minnesota Multiphasic Personality Inventory was invalid as the Veteran's responses were interpreted as an extreme exaggeration of symptoms.  

The examiner observed that the inconsistencies in the Veteran's responses called into question his self-reported level of functioning.  The examiner further questioned why the Veteran would pay to take a cruise just to spend all of his time inside the cabin.  In addition, although the Veteran reported spending most of his time in bed, the Veteran stated that he would do something if it was imperative that it be done.  Thus, the examiner concluded that the Veteran's time in bed appeared to be a preference rather than a by-product of distressed feelings.  In addition, the examiner observed that the Veteran's sleep impairment was more related to his poor sleep hygiene than his PTSD.

The diagnoses were PTSD and moderate alcohol use disorder.  The Veteran's PTSD was associated with symptoms of intrusive thoughts, a negative emotional state, a lack of positive emotions, avoidance, and a chronic sleep impairment.  His alcohol use disorder was characterized by symptoms of intoxication, increased tolerance/requiring greater consumption, dependence (delirious tremens, etc.), and signs of withdrawal from alcohol (profuse sweating, delirium tremens, hallucinations, nausea, etc.).  It was not possible to differentiate what portion of occupational and social impairment was caused by each diagnosis.

The examiner found that the Veteran was capable of managing his financial affairs.  The examiner also opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  In light of this finding, the examiner stated that the Veteran's current level of functioning as a result of his PTSD diagnosis did not preclude him from employment consistent with his education and occupational experience.  The examiner stated that while the Veteran reported symptoms consistent with his PTSD diagnosis during the examination, they were not at the level of severity that was documented during the January 2014 VA examination.  The examiner noted that the Veteran had a history of occupational problems due to an inability to get along with coworkers.  However, the opinions and attitudes that the Veteran expressed during the examination, including indifference to forming close relationships and disregard for other people's feelings, demonstrated personality traits seen in persons with schizoid and antisocial personality disorders.

In a subsequent June 2015 VA treatment record, the Veteran reported that he spent ninety percent of his time at home.  He had considered going back to work, but he felt that he would inevitably have problems with coworkers.  The Veteran essentially did not like to be around other people.  While the Veteran previously made efforts to engage with customers when employed, he had ignored his coworkers.  He was afraid that he would do something in the workplace that he later regretted.  As a result, the Veteran believed it was better that he did not work.  The Veteran had PTSD symptoms of intrusive memories, avoidance and isolative behavior, negative alterations in cognition in mood, and alterations in arousal and reactivity.  He also had deficits in mood, thinking, social/family relations, spatial disorientation, and difficulty adapting in stressful situations.  

The results of the mental status examination did not indicate that any problems were found in the Veteran's appearance or speech.  His interpersonal functioning was cooperative.  In addition, the Veteran's attention, concentration, and recent and remote memory were normal.  There were no problems found in his thought process, thought content, judgment, insight, or level of orientation.  He had a euthymic mood and a broad affect.  No homicidal or suicidal ideation was present.  At this time, the Veteran was taking a medication regimen of Depakote ER, Citalopram, and Bupropion SA.  He was tolerating this medication combination with no significant adverse side effects.  The staff physician, Dr. G., stated that the Veteran had severe occupational and social impairment secondary to PTSD symptoms.  Dr. G. opined that he was unemployable.

In a September 2015 VA treatment record, the Veteran reported that his fears were increased when he was outside of his home.  He indicated that he recently experienced irritability during interactions with a car salesman.  It was recommended that he attend a Vietnam veteran group to reduce isolation and improve social skills.  In October 2015, the Veteran was alert and oriented to place, time, and person.  His mood was assessed to be stable and cheerful.  He was not suicidal.  A subsequent September 2016 VA treatment record noted that the Veteran was argumentative about his medication regimen with the provider.  The record indicated that his appearance was normal.  His speech was normal in rate, volume, and spontaneity; but also copious, tangential, and circumstantial.  His thoughts were logical, linear, and coherent.  He had little insight.  However, his judgment was adequate for making treatment decisions.  The Veteran denied homicidal or suicidal ideation.

During the November 2016 Board hearing, the Veteran testified that when employed, he had problems getting along with his coworkers.  He reported that they were verbally abusive regarding his time in Vietnam.  The Veteran indicated that it was this type of behavior that precipitated his decision to pull a knife at work in August 2013.  Although the incident was not reported to any supervisors at the grocery store, he decided not to return to work.  He continued to have difficulties maintaining social relationships, and he still suffered from anger issues.  He also felt anxious around large crowds.  The Veteran denied having any hobbies, but he still took vacations.  He indicated that taking anti-anxiety medication somewhat helped his symptoms.  While he had used the medication on a daily basis when working, he now only used it when he anticipated being in a stressful situation.

As noted above, the Veteran finished high school and one and a half years of college.  He worked for an airline from 1978 to 1989, and later worked in a grocery store for more than ten years.  He has not worked since August 2013.  In addition, the Veteran has not received any education or training since he became too disabled to work.  See January 2016 Veteran's Application for Increased Compensation Based on Unemployability.

After reviewing the evidence of record from the entire period on appeal, the Board concludes that the Veteran is not prevented from securing or following substantially gainful employment as a result of his PTSD.  According to the Veteran's report from the April 2008 VA examination, his first period of unemployment prior to September 2009 began when he was fired for buying wrongly priced goods.  The examination report documented that the Veteran was unable to maintain relationships, experienced concentration difficulties, mild memory loss, mild anxiety, and weekly panic attacks.  However, the examiner also determined that the Veteran's PTSD caused only an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner additionally concluded that the Veteran's current unemployment was not related to his mental condition.  The Board finds that this opinion is probative as the examiner considered the Veteran's symptoms, educational background, and employment history before reaching a conclusion.

The Board also notes the positive opinion that Dr. B. provided in February 2011.  However, the Board does not find that the opinion provides much probative value in this case.  Dr. B.'s assessment that the Veteran was unemployable is discredited by the fact that he was employed at the time of the time of the letter.  In fact, the Veteran reported receiving a promotion a few months prior to the letter in May 2010.  Although he expressed apprehension regarding the job, and reported experiencing difficulties at work in December 2010, he successfully maintained his employment until August 2013.  Similarly, the March 2011 VA examiner opined that the Veteran's employment was impacted by the Veteran's difficulty getting along with others and lack of interest in previously enjoyable activities.  However, the evidence from this period does not demonstrate that these symptoms rendered the Veteran unable to secure or follow substantially gainful employment as he retained his employment during this time.

After the Veteran's stopped working in August 2013, the January 2014 VA examiner opined that the Veteran's August 2013 termination was due to the Veteran's struggle to behave appropriately, tolerate minor stressors, and interact successfully with coworkers and superiors.  However, the Board finds that this assessment has reduced probative value, as it appears to be partly based on an inaccurate premise.  Subsequent statements from the Veteran, including his December 2014 Board hearing testimony, made it clear that the Veteran was not terminated and left the job of his own volition.  Moreover, the June 2014 VA examiner concluded that the Veteran's PTSD caused reduced reliability and productivity.  This conclusion does not amount to a finding that the Veteran's PTSD prevented him from obtaining or maintaining substantially gainful employment.

The Board affords great probative weight to the April 2015 VA examiner's opinion that the Veteran was not precluded from employment consistent with his education and occupational experience as a result of his PTSD.  The examiner reviewed the claims file, considered the Veteran's reported symptoms as well as his educational and occupational experience, conducted a comprehensive examination, and provided a complete rationale for his findings.  While the examiner noted the Veteran's history of employment difficulties, he clearly outlined why the Veteran's self-reported level of functioning at the time of the examination was not credible.  As a result, the examiner opined that the Veteran's PTSD caused only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In addition, the Board acknowledges the June 2015 opinion provided by Dr. G. that the Veteran was unemployable as a result of his severe occupational and social impairment secondary to PTSD symptoms.  However, the Board finds that the April 2015 VA medical opinion provided only two months before this opinion has greater probative weight.  In contrast to Dr. G.'s opinion, the April 2015 VA examiner supported his findings with a detailed rationale.  Furthermore, the June 2015 VA medical record associated with Dr. G.'s opinion does not reflect that Dr. G. conducted as thorough an evaluation as the one provided by the April 2015 VA examiner.  For instance, the record does not indicate that Dr. G. administered the Minnesota Multiphasic Personality Inventory.  Moreover, Dr. G.'s opinion does not address or indicate any awareness of the credibility questions that were raised by the April 2015 VA examination report.  The Board also notes that the April 2015 VA examiner's credentials of clinical psychologist reflect a greater level of specialization and expertise in the psychiatric field than Dr. G.'s more generalized title of staff physician.

The evidence of record from this period reflects that the Veteran's PTSD symptoms included a mild memory impairment, difficulty concentrating and adapting to stressful circumstances, difficulty with work relationships, weekly panic attacks, anger, irritability, and disturbances of motivation and mood.  His GAF scores during this period ranged from 48 to 80.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 71 to 80 represent no more than slight impairment in social, occupational, or school functioning.  Thus, the range noted above reflects serious to slight functioning problems.  However, the Board notes that his GAF scores have predominantly fallen within a range of 50 to 55.  As such, the Board finds that the Veteran's symptoms were largely consistent with moderate symptomatology during this period.  Moreover, while the Veteran reported struggling with work-related stressors throughout the period, the record reflects that he was able to perform his duties and behave with sufficient decorum at work to maintain his employment.  Even after the knife incident in August 2013, the Veteran indicated that he made an independent decision to discontinue his employment.

The Board acknowledges the Veteran's June 2015 report that he feared what he might do if he remained in his past employment.  During this period, the Veteran reported have an angry verbal outburst at work in February 2010, and pulling a knife at work in August 2013.  The Veteran also occasionally reported having violent thoughts concerning his coworkers and supervisors during this period.  However, the record shows that the Veteran consistently denied having episodes of physical violence or similar behavioral dyscontrol prior to August 2013.  Both before and after August 2013, the Veteran also repeatedly denied that he wanted to hurt others or had any homicidal intent.  Although both the January 2014 and the April 2015 VA examiners were aware of the August 2013 knife incident, neither examiner determined that the Veteran had impaired impulse control or posed a danger to others.  After considering this evidence alongside the April 2015 VA examiner's findings that the Veteran exaggerated the severity his symptoms, the Board finds that the most probative evidence does not support a finding that the Veteran is a threat to others in the workplace.

The Board also acknowledges that the Veteran previously indicated during the November 2012 hearing that his PTSD medication contributed to his occupational impairment by affecting his mood.  In terms of side effects, it did not appear that the Veteran had any long-term adverse effects from medications for PTSD.  Although a December 2008 VA treatment record suggested that the Veteran was experiencing tremors as a result of certain PTSD medications, the Veteran reported that the tremors were better in January 2009.  The Board also notes that while an April 2015 VA examiner stated that the Veteran experienced adverse side effects during a trial of prasozin in May 2013; the trial only lasted for one month.  In June 2015, a VA treatment record reflected that the Veteran did not experience any significant adverse side effects from his medication regimen related to PTSD.  Moreover, the evidence from this period did not indicate that the Veteran experienced any specific side effects from medication related to his PTSD that prevented him from securing or following a substantially gainful occupation.  Indeed, the Veteran's November 2016 testimony reflects that his medication had a somewhat helpful effect rather than a negative one in managing his PTSD symptoms.  

Based on the most probative evidence of record, the Board does not find that the Veteran's PTSD prevents him from securing or following a substantially gainful occupation.  Therefore, entitlement to a TDIU is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


